Exhibit 10.1

 

AMENDMENT NO. 6 TO THE CREDIT AGREEMENT

 

AMENDMENT NO. 6 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of April
23, 2004, among Financial Security Assurance Inc. (“FSA”), the additional
borrowers party hereto (together with FSA, the “Borrowers”), various banks (the
“Banks”), US Bank, N.A. (the “New Bank”) and The Bank of New York, as agent (the
“Agent”).  All capitalized terms defined in the hereinafter defined Credit
Agreement shall have the same meaning when used herein unless otherwise defined
herein.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Banks and the Agent are parties to a Credit
Agreement, dated as of August 31, 1998 (as amended to date, the “Credit
Agreement”); and

 

WHEREAS, the New Bank desires to become a Bank under the Credit Agreement and
ABN AMRO Bank N.V. (the “Exiting Bank”) desires to cease to be a Bank under the
Credit Agreement; and

 

WHEREAS, the parties hereto wish to amend the Credit Agreement as herein
provided;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1.   New Bank.  Upon execution and delivery of this Amendment by the parties
hereto, the New Bank shall become a Bank for all purposes of the Credit
Agreement.

 

2.   Exiting Bank.  As of the open of business on April 23, 2004, the Exiting
Bank shall have no further obligations under, or be a Bank for purposes of, the
Credit Agreement.  The Exiting Bank shall, however, be entitled to receive its
Commitment Commission to, but excluding, April 23, 2004, and any other amounts,
if any, owing to it under the Credit Agreement, including, without limitation,
any indemnities it may be entitled to pursuant to Section 12.01 of the Credit
Agreement at any time in the future.

 

3.   Amendments to the Credit Agreement.  (a) The first sentence of Section
3.04(a) of the Credit Agreement is hereby amended in its entirety to read as
follows:

 

The expiration of the Commitments of the Banks to make Revolving Loans shall be
April 22, 2005 (the “Revolving Loan Expiry Date”); provided, however, that
before (but not earlier than 60 days nor later than 30 days before) the
Revolving Loan Expiry Date then in effect, FSA may make a written request (an
“Extension Request”) to the Agent at its Notice Office and to each of the Banks
that the Revolving Loan Expiry Date be extended by 364 days.

 

--------------------------------------------------------------------------------


 

(b)   Schedule II of the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit A hereto attached.

 

(c)   Schedule III of the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit B hereto attached.

 

4.   Representations and Warranties.  In order to induce the Banks, the New Bank
and the Agent to enter into this Amendment, each Borrower hereby represents and
warrants that:

 

(a)   no Default or Event of Default exists or will exist as of the date hereof
and after giving effect to this Amendment; and

 

(b)   as of the date hereof, and after giving effect to this Amendment, all
representations, warranties and agreements of such Borrower contained in the
Credit Agreement will be true and correct in all material respects.

 

5.   GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PROVISIONS THEREOF.

 

6.   Agreement Not Otherwise Amended.  This Amendment is limited precisely as
written and shall not be deemed to be an amendment, consent, waiver or
modification of any other term or condition of the Credit Agreement or any of
the instruments or agreements referred to therein, or prejudice any right or
rights which the Banks, the New Bank, the Agent or any of them may now have or
may have in the future under or in connection with the Credit Agreement or any
of the instruments or agreements referred to therein.  Except as expressly
modified hereby, the terms and provisions of the Credit Agreement shall continue
in full force and effect.  Whenever the Credit Agreement is referred to in the
Credit Agreement or any of the instruments, agreements or other documents or
papers executed and delivered in connection therewith, it shall be deemed to be
a reference to the Credit Agreement as modified hereby.

 

7.   Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

By

   /s/ Bruce E. Stern

 

 

Name:  Bruce E. Stern

 

 

Title:    Managing Director and General Counsel

 

2

--------------------------------------------------------------------------------


 

 

FSA INSURANCE COMPANY

 

 

 

 

 

By

   /s/ Bruce E. Stern

 

 

Name:  Bruce E. Stern

 

 

Title:    Managing Director and General Counsel

 

 

 

 

 

FINANCIAL SECURITY ASSURANCE
(U.K.) LIMITED

 

 

 

 

 

By

   /s/ Bruce E. Stern

 

 

Name:  Bruce E. Stern

 

 

Title:    Senior Manager and General Counsel

 

 

 

 

 

THE BANK OF NEW YORK,

 

individually and as Agent

 

 

 

 

 

By

   /s/ Evan Glass

 

 

Name:  Evan Glass

 

 

Title:    Vice President

 

 

 

 

 

US BANK, N.A.

 

 

 

 

 

By

   /s/ Patrick McGraw

 

 

Name:  Patrick McGraw

 

 

Title:    Assistant Vice President

 

 

 

 

 

KBC BANK N.V.

 

 

 

 

 

By

   /s/ Robert Snauffer

 

 

Name:  Robert Snauffer

 

 

Title:    First Vice President

 

 

 

 

 

By

   /s/ Dennis A. Graham

 

 

Name:  Dennis A. Graham

 

 

Title:    First Vice President

 

3

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By

   /s/ Mary K. Young

 

 

Name:  Mary K. Young

 

 

Title:    Vice President

 

 

 

 

 

NORDDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK AND/OR
CAYMAN ISLANDS BRANCH

 

 

 

 

 

By

   /s/ Stephanie Finnen

 

 

Name:  Stephanie Finnen

 

 

Title:    Vice President

 

 

 

 

 

By

   /s/ Stephen K. Hunter

 

 

Name:  Stephen K. Hunter

 

 

Title:    Senior Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By

   /s/ Todd S. Meller

 

 

Name:  Todd S. Meller

 

 

Title:    Managing Director

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH

 

 

 

 

 

By

   /s/ Lillian Tung Lum

 

 

Name:  Lillian Tung Lum

 

 

Title:    Executive Director

 

 

 

 

 

By

   /s/ David Sellers

 

 

Name:  David Sellers

 

 

Title:    Executive Director

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE II

 

SCHEDULE OF COMMITMENTS

 

Bank

 

Commitment

 

 

 

The Bank of New York

 

$

24,000,000

 

 

 

KBC Bank N.V.

 

22,500,000

 

 

 

KeyBank National Association

 

22,500,000

 

 

 

WestLB AG, New York Branch

 

22,500,000

 

 

 

US Bank, N.A.

 

22,500,000

 

 

 

The Bank of Nova Scotia

 

18,000,000

 

 

 

Norddeutsche Landesbank Girozentrale, New York and/or Cayman Islands Branch

 

18,000,000

 

 

 

Total

 

$

150,000,000

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SCHEDULE III

 

LENDING OFFICES

 

 

Bank

 

Bank Rate Office

 

Eurodollar Lending Office

 

 

 

 

 

The Bank of New York

 

1 Wall Street
New York, NY  10286

 

1 Wall Street
New York, NY  10286

 

 

 

 

 

KBC Bank N.V.

 

125 West 55th Street
New York, NY  10019

 

125 West 55th Street
New York, NY  10019

 

 

 

 

 

KeyBank National Association

 

127 Public Square
Cleveland, OH  44114

 

127 Public Square
Cleveland, OH  44114

 

 

 

 

 

WestLB AG, New York Branch

 

1211 Avenue of the Americas
New York, NY  10036

 

1211 Avenue of the Americas
New York, NY  10036

 

 

 

 

 

The Bank of Nova Scotia

 

One Liberty Plaza
New York, NY  10006

 

One Liberty Plaza
New York, NY  10006

 

 

 

 

 

US Bank, N.A.

 

US Bank Tower
425 Walnut Street, 8th Floor
Cincinnati, OH 45202

 

US Bank Tower
425 Walnut Street, 8th floor
Cincinnati, OH 45202

 

 

 

 

 

Norddeutsche Landesbank
Girozentrale, New York
and/or Cayman Islands Branch

 

NORD/LB New York Branch
1114 Avenue of the Americas
37th Floor
New York, NY  10036

 

NORD/LB Cayman Islands Branch
1114 Avenue of the Americas
37th Floor
New York, NY  10036

 

--------------------------------------------------------------------------------